                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


JODIE L. MALICKI
on behalf of herself and all
others similarly situated,

                Plaintiff,                                       Case No. 17-cv-1674

        v.

LEMAN U.S.A., INC.,

                Defendant.


                      PLAINTIFF’S BRIEF IN OPPOSITION TO
              DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT


                                          INTRODUCTION

        In her Amended Complaint, Plaintiff, Jodie L. Malicki, filed three separate but related causes

of action against her employer, Defendant, Leman U.S.A., Inc. (Amended Complaint, ECF No. 1

(“Am. Comp.”).) To wit, Ms. Malicki alleges that Defendant violated the Fair Labor Standards Act

of 1938, as amended, (“FLSA”), 29 U.S.C. § 201 et. seq., and Wisconsin’s Wage Payment and

Collection Laws, Wis. Stat. § 109.01, et seq., Wis. Stat. § 104.01, et seq., Wis. Stat. § 103.001, et seq.,

Wis. Admin. Code § DWD 274.01, et seq., and Wis. Admin Code § DWD 272.001, et seq.

(“WWPCL”).

        In her first claim for relief, Ms. Malicki alleges that Defendant violated the FLSA in two

respects. First, Defendant “improperly and unlawfully engaged in time shaving by impermissibly

rounding, deducting, and/or failing to count recorded and compensable hours of work each workday

(“FLSA Time Shaving Claim”).” (Am. Comp, ¶ 118.) Ms. Malicki further alleges that Defendant




             Case 2:17-cv-01674-NJ Filed 03/22/19 Page 1 of 25 Document 63
failed to compensate her for “rest periods of short duration,” i.e. rest periods during which she was

not completely relieved from duty for a period of 20 consecutive minutes or less in duration (“FLSA

Meal and Rest Period Claim”). (Id.) Both Ms. Malicki’s FLSA Time Shaving and FLSA Meal and

Rest Period Claims encompass only those workweeks in which Defendant’s unlawful conduct

deprived Ms. Malicki of compensation for time actually worked during workweeks in which she

worked in excess of 40 hours. (Am. Comp, ¶ 119.)

              In her related second and third claims for relief, brought pursuant to the WWPCL, Ms. Malicki

once again alleges that Defendant’s unlawful time shaving practices deprived her of compensation

due to her for time actually worked (“WWPCL Time Shaving Claim”), and further, that Defendant

failed to compensate her for compensable rest periods of short duration (“WWPCL Meal and Rest

Period Claim”). (Am. Comp, ¶¶ 156, 136-139.) However, Ms. Malicki’s WWPCL claims are broader

in scope than her FLSA claims, in part,1 because her WWPCL claims encompass all workweeks

during which compensable work was performed – regardless of whether Ms. Malicki worked in

excess of 40 hours in said workweeks.

              Defendant filed its Motion for Partial Summary Judgment (ECF No. 50) seeking adjudication

of Plaintiff’s FLSA and WWPCL Time Shaving Claims as well as Plaintiff’s FLSA Meal and Rest

Period Claim. Defendant did not move for summary judgment with respect to Ms. Malicki’s WWPCL

Meal and Rest Period Claim. For the reasons set forth herein, Defendant’s Motion for Partial

Summary Judgment should be denied or held in abeyance.




                                                            
       1.     Ms. Malicki’s WWPCL Meal and Rest Period Claim is also broader than her FLSA Meal and Rest Period
              Claim because under the WWPCL, an “employer shall pay all employees for on-duty meal periods” defined
              as “a meal period where the employer does not provide at least 30 minutes free from work.” Wis. Admin
              Code § DWD 274.02(3). By contrast, under the FLSA rest periods of short duration, defined by the FLSA as
              breaks of “5 minutes to about 20 minutes,” must be compensated “as hours worked” 29 C.F.R. § 785.18.
                                                                 
                                                               2 
 
                   Case 2:17-cv-01674-NJ Filed 03/22/19 Page 2 of 25 Document 63
                                                               STATEMENT OF FACTS

              Defendant is a Wisconsin-based international freight forwarding company, that is, an

importer and exporter of products. (PPFOF, ¶ 1.) Defendant’s corporate headquarters is located in

Sturtevant, Wisconsin. (PPFOF, ¶ 2.) Defendant’s Sturtevant location is also home to its warehouse.

(PPFOF, ¶ 3.)

              A.             Ms. Malicki’s Employment at Defendant (March 2, 2015 – August 27, 2017)

              Ms. Malicki began working at Defendant’s warehouse as a temporary employee of a staffing

agency in January 2015. (PPFOF, ¶ 4.) On March 2, 2015, Ms. Malicki started a permanent position

with Defendant as a Material Handler, an hourly paid, non-exempt position, at Defendant’s

warehouse. (PPFOF, ¶ 5.) Ms. Malicki’s rate of pay was $13.00 per hour. (PPFOF, ¶ 6.)

              Following a workplace injury, on August 27, 2015, Defendant temporarily reassigned

Ms. Malicki to its Client Services Department where she remained an hourly paid, non-exempt

employee. (PPFOF, ¶ 7.) On January 11, 2016, Defendant permanently reassigned Ms. Malicki to

Client Services and raised her hourly rate of pay to $18.00 per hour. (PPFOF, ¶ 8.) On February 9,

2017, Ms. Malicki began her role as Client Services Supervisor. (PPFOF, ¶ 9.) Despite the title of her

position, Ms. Malicki had no supervisory authority over other Client Services employees, remaining

an hourly paid, non-exempt employee. (PPFOF, ¶ 10.) From May 1, 2017 until August 1, 2017, her

last day of employment at Defendant, (PPFOF, ¶ 11.), Ms. Malicki’s rate of pay was $23.50 per hour.

(PPFOF, ¶ 12.)

              Throughout Ms. Malicki’s employment at Defendant, she was an hourly paid, non-exempt

employee. (Malicki Decl., ¶ 2.) During that time, Defendant: (1) supervised Ms. Malicki’s day-to-day

activities2; (2) maintained the ability and authority to hire, terminate, promote, demote her3; (3)

                                                            
       2.     Am. Ans., ¶ 19.
       3.     Am. Ans., ¶ 20.
                                                                         
                                                                       3 
 
                   Case 2:17-cv-01674-NJ Filed 03/22/19 Page 3 of 25 Document 63
maintained the ability and authority to review Ms. Malicki’s work performance4; (4) established the

work rules, policies, and procedures by which she abided in the workplace5; (5) established their work

schedules and hours of work.6

              B.             Timecard Period (March 2, 2015 – April 10, 2016)

              Between March 2, 2015 and April 10, 2016 (“Timecard Period”), all of Defendant’s hourly

paid, non-exempt employees, including Ms. Malicki, were subject to Defendant’s uniform

timekeeping policies and practices. (PPFOF, ¶ 13.)

                             1.             Timekeeping Policy

              During the Timecard Period, Defendant maintained the following Timekeeping Policy:

              “Leman is required by federal law to accurately record all hours worked by its
              employees. All hourly employees are required, therefore, to clock in and clock out in
              the following situations:

                             Clock In                     - At the beginning of your shift.
                             Clock Out                    - When leaving the premises because of non-work related
                                                            reasons.
                             Clock In                     - When returning from a non-work related absence.
                             Clock Out                    - At the end of your shift.

              Clocking in or out for another employee is not permitted and is cause for immediate
              termination by the Company.

              Employees should clock in and be at their work station by the beginning of their shift.

              If you forget to punch in or punch out, see yourManager [sic].

              Falsification of a time record is a breach of company policy and is grounds for
              immediate termination by the Company.”

(PPFOF, ¶ 14.)




                                                            
       4.     Am. Ans., ¶ 21.
       5.     Am. Ans., ¶ 22.
       6.     Am. Ans., ¶ 24.
                                                                            
                                                                          4 
 
                   Case 2:17-cv-01674-NJ Filed 03/22/19 Page 4 of 25 Document 63
              Defendant expected its hourly paid, non-exempt employees, including Ms. Malicki, to record

their actual hours worked on timecards using a traditional (manual) punch-clock system by

performing compensable work immediately after “clocking in” and concluding compensable work

immediately upon “clocking out.” (PPFOF, ¶ 15.) Furthermore, Defendant expected that the

timecards be true and accurate representations of the time actually worked by said employees.

(PPFOF, ¶ 16.)

                             2.             Timekeeping Practices

              In practice, Defendant’s written Timekeeping Policy was administered in the following

way. As instructed, Ms. Malicki used Defendant’s traditional (manual) punch-clock system to

“clock in” immediately prior to commencing compensable work, and Ms. Malicki then “clocked

out” immediately after ceasing compensable work at the end of each workday. (PPFOF, ¶ 17.) Ms.

Malicki followed this practice each and every workweek7 during the Timecard Period. (PPFOF, ¶

18.)

              When Ms. Malicki worked in Defendant’s warehouse,8 at the end of each pay period,

Ms. Malicki gave her timecards to her supervisor, Kevin Rose. (PPFOF, ¶ 20. )Mr. Rose then

provided his team’s timecards, including Ms. Malicki’s, to Janice Larsen, a former employee at

Defendant. (PPFOF, ¶ 21.) Ms. Larsen tallied Ms. Malicki’s work time, writing the amount of time

she attributed to Ms. Malicki’s work time on Ms. Malicki’s physical timecard.9


                                                            
       7.     Defendant’s workweek for FLSA and WWPCL purposes begins at 12:00:00 a.m. Sunday and ends at
              11:59:59 p.m. Saturday. (PPFOF, ¶ 19.)

       8.     Ms. Malicki worked in Defendant’s warehouse as a Material Handler from March 2, 2015 through August 27,
              2015.

       9.     Ms. Larsen acknowledged that her handwriting is reflected on Ms. Malicki’s April 17, 2015 timecard.
              (PPFOF, ¶ 22.) The same handwriting appears on Ms. Malicki’s timecards during her employment as a
              Material Handler. (See also, Malicki Decl., Ex. 6.)

                                                                      
                                                                    5 
 
                   Case 2:17-cv-01674-NJ Filed 03/22/19 Page 5 of 25 Document 63
              In calculating Ms. Malicki’s actual work time, Ms. Larsen improperly and unlawfully

engaged in time shaving by impermissibly deducting and/or failing to count recorded and

compensable hours of work each workday. (PPFOF, ¶ 23.)

              For example, on March 11, 2015, Ms. Malicki recorded the following times on her physical

timecard:

                             15 MAR 11 6:59 AM
                             15 MAR 11 12:13 PM
                             15 MAR 11 12:39 PM
                             15 MAR 11 3:45 PM

(PPFOF, ¶ 24.) Yet, Ms. Larsen credited Ms. Malicki for working just 8 hours (8:00) on March 11,

2015. (Id.) However, even if one deducts a meal period of 25 minutes (0:25),10 the actual duration

between time entries is actually 8 hours and 12 minutes (8:12). (Id.)

              Similarly, on April 15, 2015, Ms. Malicki’s physical timecard reflects the following time

entries:

                             15 APR 15 6:55 AM
                             15 APR 15 12:07 PM
                             15 APR 15 12:32 PM
                             15 APR 15 3:32 PM

(PPFOF, ¶ 26.) Ms. Larsen credited Ms. Malicki for working only 8 hours (8:00). (Id.) However, the

actual duration between time punches is 8 hours and 20 minutes (8:20) even if one deducts 26 minutes

(0:26)11 for Ms. Malicki’s meal period.

              After Ms. Larsen calculated Ms. Malicki’s work time, Ms. Larsen entered Ms. Malicki’s

work hours into a spreadsheet along with all other hourly paid, non-exempt employees’ work


                                                            
       10. Deducting Ms. Malicki’s April 15, 2015 meal period of twenty-five minutes (0:25) from Ms. Malicki’s
           compensation would violate Wis. Admin Code § DWD 274.02(3), but likely would not violate 29 C.F.R. §
           785.18.

       11. Deducting Ms. Malicki’s March 11, 2015 meal period of twenty-six minutes (0:26) from Ms. Malicki’s
           compensation would violate Wis. Admin Code § DWD 274.02(3), but would not violate 29 C.F.R. § 785.18.
                                                                 
                                                               6 
 
                   Case 2:17-cv-01674-NJ Filed 03/22/19 Page 6 of 25 Document 63
hours. (PPFOF, ¶ 28.) Ms. Larsen then transmitted the spreadsheet to Defendant’s accountant,

Clifton Larsen Allen, LLP (formerly Clifton Gunderson, LLP), for payroll processing. (PPFOF, ¶

29.) Defendant paid Ms. Malicki in accordance with the time Ms. Larsen reported to Clifton Larson

Allen, rather than time Ms. Malicki actually worked as accurately reflected on her physical

timecards. (PPFOF, ¶ 30.)

       The practice described above recurred every two weeks from March 2, 2015 until August

27, 2015. (PPFOF, ¶ 31.) Then, when Ms. Malicki was reassigned to Defendant’s Client Services

Department, the process changed slightly. Ms. Malicki continued to use Defendant’s traditional

(manual) punch-clock system to “clock in” immediately prior to commencing compensable work

and to “clock out” immediately after ceasing compensable work at the end of each workday.

(PPFOF, ¶ 32.) However, Ms. Larsen no longer calculated Ms. Malicki’s work hours. (PPFOF, ¶

33.)

       Instead, Ms. Malicki calculated her own hours before submitting her timecard to her new

supervisor, Kelly Danielski, Defendant’s Client Service Manager. (PPFOF, ¶ 34.) Ms. Danielski

then calculated Ms. Malicki’s work hours, as reflected on Ms. Malicki’s timecard. (PPFOF, ¶ 35.)

Often Ms. Danielski agreed with Ms. Malicki’s calculations. (Id.)

       Ms. Danielski thereafter provided Ms. Malicki’s timecard to Ms. Larsen. (PPFOF, ¶ 36.) As

she did for all of Defendant’s hourly paid, non-exempt employees, Ms. Larsen continued to enter

Ms. Malicki’s work hours into a spreadsheet which she later transmitted to Defendant’s

accountant, Clifton Larsen Allen for payroll processing. (PPFOF, ¶ 37.) In doing so, however,

Ms. Larsen engaged in improper and unlawful time shaving by impermissibly rounding, deducting,

and/or failing to count all of Ms. Malicki’s actually recorded or compensable hours of work each

workday. (PPFOF, ¶ 38.)


                                                 
                                               7 
 
         Case 2:17-cv-01674-NJ Filed 03/22/19 Page 7 of 25 Document 63
              Ms. Larsen admitted that, regardless of the time actually worked by hourly paid, non-exempt

employees, including Ms. Malicki, she reported hours for payroll purposes in “full hours or quarter

hours, half hours.” (PPFOF, ¶ 39.) 12 Ms. Larsen’s rounding practice inured to Defendant’s benefit

and to the detriment of Defendant’s hourly paid, non-exempt employees, including Ms. Malicki.

For example, for the workweek beginning March 13, 2016, Ms. Larsen rounded Ms. Malicki’s

timecard from 43.44 hours to 43.25 hours. (PPFOF, ¶ 40.)

                             During the Timecard Period, there were a total of 29 separate workweeks in which

Defendant improperly and unlawfully deprived Ms. Malicki of the aggregate amount of 14 hours and

50 minutes (14:50) during which Ms. Malicki suffered or was permitted to work at Defendant without

receiving compensation for that time worked. (PPFOF, ¶ 41.)

              C.             Timecard Period (March 2, 2015 – April 10, 2016) – Meal and Rest Period Policy

              During the Timecard Period, all of Defendant’s hourly paid, non-exempt employees,

including Ms. Malicki, were subject to Defendant’s uniform meal and rest period policies and

practices. (PPFOF, ¶ 13.)

                                            1.             Meal and Rest Period Policy

              Defendant’s written Meal and Rest Period Policy read, “[b]oth office and warehouse

employees observe a one half hour (some exceptions), unpaid lunch time. In addition there are two

paid ten (10) minute breaks for both office and warehouse employees, one in the morning and the

other in the afternoon.” (PPFOF, ¶ 42.)




                                                            
       12. Ms. Larsen cannot recall how she rounded employees’ work hours for payroll purposes. (Larsen Dep., p.
           53:7-8). Moreover, Defendant has failed to produce Ms. Larsen’s spreadsheets despite Ms. Malicki’s request
           nearly one year ago. (Potteiger Decl., ¶¶6-9.)
                                                                             
                                                                           8 
 
                   Case 2:17-cv-01674-NJ Filed 03/22/19 Page 8 of 25 Document 63
                                            2.             Meal and Rest Period Practices

                             In addition to Defendant’s written Meal and Rest Period Policy, Defendant also

maintained two unwritten practices during the Time Card Period. (PPFOF, ¶ 43.) First, “when we had

the punch cards, you had to punch out no matter that … you punched out at lunch, punched backed

in from your lunch … I always punched out for lunch because I was told …‘You punch out for lunch

and you punch back in.’” (PPFOF, ¶ 44.) Susan Satula, Defendant’s Director of Human Resources,

confirmed that Defendant’s practice at this time was to require employees to clock out for their lunch

period, regardless of whether employees left the premises. (Id.)

              The second unwritten meal and rest period policy maintained by Defendant during the Time

Card Period was acknowledged by Ms. Satula. (Id.) Defendant deducted the amount of time actually

taken by employees, including Ms. Malicki, for meal periods. (Id.) Defendant failed to advise Ms.

Malicki, and Ms. Malicki had no independent knowledge of the fact that, Defendant was obligated to

compensate her for rest periods of short duration, i.e. 20 consecutive minutes or less to do so in

workweeks in which she worked in excess of 40 hours. (PPFOF, ¶ 46.)

              Ms. Malicki’s practice was to “clock out” for lunch, regardless of whether she left the

premises. (PPFOF, ¶ 47.) Specifically, Ms. Malicki used Defendant’s traditional (manual) punch-

clock system to “clock out” immediately prior to taking her meal period, and “clock in” immediately

prior to commencing compensable work. (PPFOF, ¶ 48.) It was also Ms. Malicki’s practice, when

calculating her work hours at the end of each pay period, to deduct any time taken for meal periods,

regardless of the duration of her break. (PPFOF, ¶ 49.)

              As a result of Defendant’s Meal and Rest Period Policy as applied in practice, Ms. Malicki

was never compensated for rest periods of short durations.13 (PPFOF, ¶ 50.) During the Timecard

                                                            
       13. While it is not germane to the present motion, it is important to note that Defendant’s unwritten practice was
           to deduct the amount of time actual taken by employees, including Ms. Malicki, for meal periods, regardless
                                                                             
                                                                           9 
 
                   Case 2:17-cv-01674-NJ Filed 03/22/19 Page 9 of 25 Document 63
Period, Defendant failed to compensate Ms. Malicki for 7 separate rest periods of short duration,

totaling 1 hour 52 minutes, in workweeks in which Ms. Malicki worked in excess of 40 hours.

(PPFOF, ¶ 51.)14

              D.             UltiPro Period (April 11, 2016 – August 1, 2017) – Timekeeping Policy

              From April 11, 2017 until August 1, 2017 (“UltiPro Period”), all of Defendant’s hourly paid,

non-exempt employees, including Ms. Malicki, were subject to Defendant’s uniform timekeeping

policies and practices. (PPFOF, ¶ 13.)

                                            1.             Timekeeping Policy

              Defendant’s written Timekeeping Policy for all of its Wisconsin-based hourly paid, non-

exempt employees, including Ms. Malicki, did not change during the UltiProp Period. (Satula Dep.,

Ex. 3, p. L0222.) However, Defendant’s unwritten practices at Defendant, described above, did

change with the implementation of UltiPro.

              Defendant still expected that its hourly paid, non-exempt employees, including Ms. Malicki,

follow its written Timekeeping Policy and perform compensable work immediately after “clocking

in” and cease compensable work immediately upon “clocking out.” (PPFOF, ¶ 15.)Furthermore,

Defendant expected that its hourly paid, non-exempt employees’ timekeeping, including

Ms. Malicki’s, be a true and accurate representation of the time actually worked by said employees.

(PPFOF, ¶ 16.)



                                                            
              of whether said employees were completely relieved from duty for a period of 30 consecutive minutes or less
              in duration. (Satula Dep., p. 59:8-14.) If for example, an employee clocked out at 12:00 for lunch and clocked in
              from lunch at 12:22, Defendant’s practice would be to deduct 22 minutes from the employee’s work time that
              workday. (Id.) As will be established at a later time, Defendant’s practice violates the WWPCL regardless of
              whether Ms. Malicki worked more than 40 hours in a single workweek.

       14. During the Timecard Period, Defendant failed to compensate Ms. Malicki for 51 additional meal periods which
           did not exceed 30 consecutive minutes in duration, a total of 26 hours and 56 minutes of compensable but
           uncompensated time according to the WWPCL. (Malicki Decl., Exs. 6-8; Potteiger Decl., Exs. 4-5.)
                                                                            
                                                                          10 
 
                  Case 2:17-cv-01674-NJ Filed 03/22/19 Page 10 of 25 Document 63
                      2.      Timekeeping Practices

       During the UltiPro Period all hourly paid, non-exempt employees, including Ms. Malicki, no

longer used Defendant’s traditional (manual) punch-clock system. (PPFOF, ¶ 52.) Instead,

Defendant required its employees to utilize Defendant’s automated time management system called

(PPFOF, ¶ 53.)

       Defendant’s hourly paid, non-exempt employees, including Ms. Malicki, tracked their time

via the UltiPro application on their work computers. (Id.) For example, Ms. Malicki “clocked in”

immediately prior to commencing compensable work from her computer, and Ms. Malicki then

“clocked out” immediately after ceasing compensable work at the end of each workday. (PPFOF,

¶ 55.) Ms. Malicki followed this practice each and every workweek during the UltiPro Period.

(PPFOF, ¶ 56.)

       At the end of each pay period, managers reviewed hourly paid, non-exempt employees’

UltiPro timekeeping records, including Ms. Malicki’s, for errors. (PPFOF, ¶ 57.)During the UltiPro

Period, Ms. Larsen no longer reported its hourly paid, non-exempt employees’ work hours,

including Ms. Malicki’s, to Clifton Larsen Allen. (Satula Dep., p. 52:21-53:9.) Instead, Defendant

undertook its own payroll process utilizing a function in UltiPro called Ultimate Software.

(PPFOF, ¶ 58.) The time entered by Ms. Malicki and her colleagues in UltiPro was used by

Defendant to automatically generate payroll. (PPFOF, ¶ 59.)

       The switch to an automated system eliminated Defendant’s practice of improperly and

unlawfully engaging in time shaving by impermissibly rounding, deducting, and/or failing to count

Ms. Malicki’s recorded and compensable hours of work each workday. (Malicki Decl., Ex. 10.)




                                                 
                                               11 
 
         Case 2:17-cv-01674-NJ Filed 03/22/19 Page 11 of 25 Document 63
        E.       UltiPro Period (April 11, 2016 – August 1, 2017) – Meal and Rest Period Policy

        During the UltiPro Period, all of Defendant’s hourly paid, non-exempt employees, including

Ms. Malicki, were subject to Defendant’s uniform meal and rest period policies and practices.

(PPFOF, ¶ 13.)

                        1.     Meal and Rest Period Policy

        Immediately after the UltiPro Period began, Defendant modified its written Meal and Rest

Period Policy. (Satula Dep., Ex. 3, p. L0222.) Effective June 1, 2016, Defendant’s written policy read

in pertinent part:

        “Employees that are scheduled to work more than five (5) hours must take a thirty
        (30) minute uninterrupted meal period, off the clock, no later than the end of the fifth
        hour of work. Employees are entitled to be relieved of all their duties and free to take
        care of personal matters during that time. Employees that have a six (6) hour shift may
        voluntarily waive the meal period if they execute a Six Hour Shift Waiver Form.
        Please see the Human Resource Department.

        ***

        It is against Leman’s policy for any employee to perform work during meal or rest
        periods. It is against Leman’s policy to return to work before the end of a 30 minute
        meal period or fifteen minute rest break. It is also against Leman’s policy for
        employees to work ‘off the clock,’ that is, perform work without recording it as time
        worked on their timesheets.”

(Id.)

                        2.     Meal and Rest Period Practices

        Defendant’s actual meal and rest period practices differed from its written Meal and Rest

Period Policy in a variety of ways. First, although Defendant programmed UltiPro to automatically

deduct 30 minutes from some of its employees’ work hours, Ms. Malicki, as well as other hourly paid,

non-exempt employees, were advised to “clock out” when leaving the premises for lunch, in order to

“override the auto deduction.” (Satula Dep., Ex. 5.) Second, Ms. Malicki’s supervisor during the

UltiPro period, Ms. Anja Nielsen, Defendant’s Client Services Manager, recommended that
                                                    
                                                  12 
 
          Case 2:17-cv-01674-NJ Filed 03/22/19 Page 12 of 25 Document 63
employees “clock out” even “when taking lunch on the premises, unless you always take your full 30

minutes.” (PPFOF, ¶ 63.) Third, employees were never reprimanded or disciplined for failing to take

a full 30 minute meal period or for working while eating lunch. (PPFOF, ¶ 64.)

              During the UltiPro Period, Ms. Malicki’s practice was to “clock out” for meal periods only

when she left the premises. (Malicki Dep., p. 38:7-15.) Specifically, Ms. Malicki “clocked out” from

her work computer immediately prior to taking her meal period, and “clocked in” from her computer

immediately prior to commencing compensable work. (Malicki Decl., ¶ 9.)

              As was the case during the Timecard Period, when employees overrode the automatic

deduction in UltiPro, it was Defendant’s practice to deduct the amount of time actually taken by

employees, including Ms. Malicki, for meal periods regardless of the duration of the break. (PPFOF,

¶ 44.) The time entered by Ms. Malicki and her colleagues in UltiPro would be used by Defendant

to automatically generate payroll, less deductions for meal periods. (PPFOF, ¶ 59.)

              Defendant failed to compensate Ms. Malicki for 18 separate rest periods of short duration,

totaling 4 hours and 16 minutes, in workweeks in which Ms. Malicki worked in excess of 40 hours.

(PPFOF, ¶ 67.)15 Because Ms. Malicki did not know, at that time, that she was entitled to

compensation at an overtime rate of pay, she never raised the issue to her manager. (PPFOF, ¶ 68.)

                                                               STANDARD OF LAW

              Summary judgment is appropriate only if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a) (emphasis added). A “genuine dispute” exists when a jury could find or return a verdict in favor

of the non-moving party, and a “material fact” is one that could actually affect the outcome of the


                                                            
       15. During the UltiPro Period, Defendant failed to compensate Ms. Malicki for 35 additional meal periods which did
           not exceed 30 consecutive minutes duration, a total of 12 hours and 50 minutes of compensable and
           uncompensated time pursuant to the WWPCL. (Malicki Decl., Exs. 8, 10-11; Potteiger Decl., Ex. 4.)
                                                                       
                                                                     13 
 
                  Case 2:17-cv-01674-NJ Filed 03/22/19 Page 13 of 25 Document 63
case.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Therefore, “[o]nly disputes over

facts that might affect the outcome of the suit under the governing law will properly preclude the entry

of summary judgment. Factual disputes that are irrelevant or unnecessary will not be counted.” Id.

       In evaluating whether summary judgment is appropriate, a court must construe all facts and

reasonable inferences in favor of the non-moving party, Ms. Malicki. Id. at 255; Tolan v. Cotton, 134

S. Ct. 1861, 1863 (2014); Argyropoulos v. City of Alton, 539 F.3d 724, 732 (7th Cir. 2008). Courts

may not resolve genuine disputes of fact in favor of the party seeking summary judgment. Tolan, 134

S. Ct. at 1866; Brosseau v. Haugen, 543 U.S. 194, 195 (2004) (per curiam). A “judge’s function” at

summary judgment is not “to weigh the evidence and determine the truth of the matter, but to

determine whether there is a genuine issue for trial.” Tolan, 134 S. Ct. at 1866. When a court fails to

credit a non-movant’s evidence that contradicts some of its key factual conclusions, the court

improperly “weigh[ed] the evidence” and resolved the disputed issues in favor of the moving party.

Id.; Liberty Lobby, 477 U.S. at 249.

       In this case and as demonstrated in her Statement of Facts, this Court should deny Defendant’s

Motion for Partial Summary Judgment because there are genuine issues of material fact and

Defendant is not entitled to judgement as a matter of law.

                                            ARGUMENT

I.     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT IS PREMATURE AND
       SHOULD BE DENIED OR HELD IN ABEYANCE

       On March 13, 2018, this Court entered its Scheduling Order (ECF No. 16) following its

Rule 16 conference with the parties. The Scheduling Order reads, in relevant part, “[a]ll dispositive

pretrial motions together with briefs are to be filed … no later than August 9, 2019. Such motions

shall not be filed prior to the date of completion of discovery [June 5, 2019].” (Id., ¶ 8.)



                                                    
                                                  14 
 
         Case 2:17-cv-01674-NJ Filed 03/22/19 Page 14 of 25 Document 63
       Defendant submitted its Motion for Partial Summary Judgment on February 19, 2019, and

this Court deemed Defendant’s motion filed on February 20, 2019. (See Text Only Order signed

February 20, 2018.) As a result of Defendant filing its Motion for Partial Summary Judgment in

violation this Court’s Scheduling Order, Ms. Malicki has been deprived of more than three

months’ time to conduct additional discovery before opposing Defendant’s motion or filing her

own dispositive motion. This deprivation has substantially prejudiced Ms. Malicki by preventing

her from obtaining relevant documents which Defendant has failed, refused, or neglected to

produce. (Potteiger Decl., ¶¶ 6-9.)

       Only after additional discovery is conducted will Ms. Malicki be able to present a full and

final presentation of material facts necessary to support her FLSA and WWPCL Time Shaving

Claims as well as Plaintiff’s FLSA Meal and Rest Period Claim or to fully rebut the present motion.

For this reason, Defendant’s Motion for Partial Summary Judgment should be denied or held in

abeyance.

II.    THIS COURT SHOULD DENY DEFENDANT’S MOTION FOR PARTIAL
       SUMMARY JUDGMENT BECAUSE GENUINE ISSUES OF MATERIAL FACT
       EXIST IN THE RECORD

       Even if this Court refuses to allow Ms. Malicki to conduct additional discovery, as

aforesaid, Defendant’s Motion for Partial Summary Judgment should still be denied because the

genuine issues of material fact exist in the record showing that Defendant violated (or, at minimum,

could have violated) the FLSA and WWPCL by failing to compensate Ms. Malicki for all hours it

suffered or permitted her to work.

       The FLSA and WWPCL provide that all time that employers suffer or permit an employee

to work must be compensated. See 29 U.S.C. §§ 206(a), 207(a); Wis. Stat. §§ 109.01(3), 109.03(1).




                                                  
                                                15 
 
         Case 2:17-cv-01674-NJ Filed 03/22/19 Page 15 of 25 Document 63
“Work not requested but suffered or permitted is work time … The reason is immaterial.” 29

C.F.R. § 785.11.

       “The FLSA imposes an obligation on the employer ‘to exercise its control and see that the

work is not performed if it does not want it to be performed.’” Kellar v. Summit Seating, Inc., 664

F.3d 169, 177 (7th Cir. 2011) (citing 29 C.F.R. § 785.13); see also Allen v. City of Chicago, 865

F.3d 936, 938 (7th Cir. 2017), cert. denied sub nom. Allen v. City of Chicago, Ill., 138 S. Ct. 1302

(2018) (“If the employer does not want to pay overtime, its management must exercise its control

and see that the work is not performed.”). “The employer cannot sit back and accept the benefits

without compensating for them.” Kellar, 664 F.3d at 177. “The employer’s duty arises even where

the employer has not requested the overtime be performed or does not desire the employee to work,

or where the employee fails to report his overtime hours.” Id. (internal citations omitted).

       “However, the FLSA stops short of requiring the employer to pay for work it did not know

about, and had no reason to know about.” Id. “The employer’s knowledge can be either actual or

constructive.” Allen, 865 F.3d at 938. An “employer’s knowledge is measured in accordance with

his duty to inquire into the conditions prevailing in his business. An employer does not rid himself

of that duty because the extent of the business may preclude his personal supervision.” Reich v.

Dep’t of Conservation & Nat. Res., State of Ala., 28 F.3d 1076, 1082 (11th Cir. 1994) (internal

citations omitted). “The cases must be rare where prohibited work can be done and knowledge of

the consequences of knowledge avoided.” Id. (internal citations omitted).

       “In reviewing the extent of an employer’s awareness, a court need only inquire whether the

circumstances were such that the employer had knowledge of overtime hours being worked or else

had the opportunity through reasonable diligence to acquire knowledge.” Id. (emphasis in original)

(internal citations omitted); see also Allen, 865 F.3d at 938 (stating that “[a]n employer has


                                                   
                                                 16 
 
         Case 2:17-cv-01674-NJ Filed 03/22/19 Page 16 of 25 Document 63
constructive knowledge of an employee’s work if it should have acquired knowledge of that work

through reasonable diligence.”). Stated differently, an “employer can only escape liability by

showing that in addition to not having actual knowledge of the work, it did not have constructive

knowledge because reasonable diligence would not have helped the employer learn of the work.”

Meadows v. NCR Corp., 2017 WL 5192009, at *8 (N.D. Ill. Nov. 9, 2017) (emphasis added).

       An employer’s knowledge of overtime work being performed “need not arise concurrently

with the performance of overtime, for good reason.” Chao v. Gotham Registry, Inc., 514 F.3d 280,

287 (2d Cir. 2008) (emphasis in original). “The [FLSA’s] overtime provisions apply to work

performed off premises, outside of the employer view and sometimes at odd hours, where an

employer’s concurrent knowledge of an employee’s labor is not the norm.” Id.



       A.      Ms. Malicki’s Timecards Accurately Reflected Her Hours Worked

       In Defendant’s Memorandum in Support of Motion for Partial Summary Judgment,

Defendant argues, prematurely, that Ms. Malicki’s FLSA and WWPCL Time Shaving Claims

should be dismissed because Ms. Malicki “has failed to provide any evidence that actualwork [sic]

was performed during these times, any estimate of the time she worked but was not compensated,

or any evidence of Leman’s actual or constructive knowledge as to this time spent working without

payment.” (See Def. Br., p. 9.)

       As the United States Supreme Court stated in Mt. Clemens Pottery Co.:

               “An employee who brings suit under s 16(b) of the Act for unpaid
               minimum wages or unpaid overtime compensation, together with
               liquidated damages, has the burden of proving that he performed
               work for which he was not properly compensated. The remedial
               nature of the statute and the great public policy which it embodies,
               however, militate against making that burden an impossible hurdle
               for the employee. Due regard must be given to the fact that it is the
               employer who has the duty under s 11(c) of the Act to keep proper
                                                  
                                                17 
 
         Case 2:17-cv-01674-NJ Filed 03/22/19 Page 17 of 25 Document 63
                             records of wages, hours and other conditions and practices of
                             employment and who is in position to know and to produce the most
                             probative facts concerning the nature and amount of work
                             performed.

                             ***

                             When the employer has kept proper and accurate records the
                             employee may easily discharge his burden by securing production
                             of those records. But where the employer’s records are inaccurate or
                             inadequate and the employee cannot offer convincing substitutes a
                             more difficult problem arises. . . . In such a situation, we hold that
                             an employee has carried out his burden if he proves that he has in
                             fact performed worked for which he was improperly compensated
                             and if he produces sufficient evidence to show the amount and extent
                             of that work as a matter of just and reasonable inference. The burden
                             then shifts to the employer to come forward with evidence of the
                             precise amount of work performed or with evidence to negative the
                             reasonableness of the inference to be drawn from the employee’s
                             evidence. If the employer fails to produce such evidence, the court
                             may then award damages to the employee, even though the result be
                             only approximate.”

328 U.S. at 686-88 (emphasis added).

              Here, Defendant maintains that Ms. Malicki’s timecards – its sole method of recording her

hours worked during the Timecard Period – comply with the FLSA.16 By procuring production of

the same as demonstrated to the Court,17 Ms. Malicki satisfied her legal burden of establishing her

hours worked. See Brown v. Family Dollar Stores of IN, LP, 534 F.3d 593, 595 (7th Cir. 2008)

(stating that “once a plaintiff establishes a violation of the FLSA, the plaintiff must establish

damages, and . . . the task is not a difficult one where the employer has kept time records in

compliance with the FLSA. In that circumstance, the accurate time records will establish the

amount of damages”); Ingram v. Hagen, 161 F.Supp.3d 639, 644 (S.D. Ill. 2015) (stating that


                                                            
       16. 29 C.F.R. § 516.2(a)(7) requires that such records must include the “[h]ours worked each workday and total
           hours worked each workweek.” Defendant’s timecards satisfy this requirement.

       17. See Id.
                                                                 
                                                               18 
 
                  Case 2:17-cv-01674-NJ Filed 03/22/19 Page 18 of 25 Document 63
“[t]he damages burden a plaintiff has to shoulder depends on the existence of accurate and

adequate time records: if those records exist, damages can be proven with them”); Schremp v.

Langlade Cty., 2012 WL 3113177, at * 3 (E.D. Wis. July 31, 2012) (stating that “[w]here an

employee maintains time records and there is no indication that the employer instructed the

employee not to accurately report his time, the accurate time records will establish the amount of

damages”).

              Defendant’s Director of Human Resources, Susan Satula, admitted that Defendant’s

timecards are, in fact, an accurate representation of the time Ms. Malicki actually worked. (Satula

Dep., p. 59:8-14.) Further, Defendant has repeatedly proclaimed that hourly paid, non-exempt

employees, like Ms. Malicki, should review their timecards with their managers to assure the

timecards are accurate. (Id.) Correspondingly, Ms. Malicki recorded her hours of work as

accurately as possible using Defendant’s traditional (manual) punch-clock system to “clock in”

immediately prior to commencing compensable work, and to Ms. Malicki then “clock out”

immediately after ceasing compensable work at the end of each workday. (Malicki Decl., ¶ 4.)

              Ms. Malicki demonstrably recorded all of her compensable hours worked, the parties and

the Court possess the records demonstrating the same, and the evidentiary record demonstrates the

accuracy of those records. For all such reasons, the record makes clear that Ms. Malicki’s timecards

are an accurate record of her hours actual worked.

              B.             Defendant Violated the FLSA and WWPCL by Failing to Compensate
                             Ms. Malicki for All Hours Suffered or Permitted to Work During as Recorded
                             On Her Timecards

              The FLSA requires employers to pay employees a minimum hourly wage for all “hours

worked,” including at an overtime rate of pay for all hours worked in excess of 40 in a workweek,18

                                                            
       18. 29 U.S.C. §§ 206, 207

                                                                 
                                                               19 
 
                  Case 2:17-cv-01674-NJ Filed 03/22/19 Page 19 of 25 Document 63
even if employers do not want that work performed,19 unless the time at issue is de minimis.20 See

Mt. Clemens Pottery Co., 328 U.S. at 692.

              Similarly, Wis. Admin. Code § DWD 274.03 states, in part: “each employer subject to this

chapter shall pay to each employee time and one-half the regular rate of pay for all hours worked

in excess of 40 hours per week.” The WWPCL further mandates that employers compensate its

employees for all hours worked, including those not worked in excess of forty (40) hours in a

workweek, at their agreed-upon wage. See Wis. Stat. §§ 109.01(3), 109.03(1).

              The United States Supreme Court has held that under the “continuous workday rule,” “the

‘workday’ is generally defined as ‘the period between the commencement and completion on the

same workday of an employee’s principal activity or activities.’” IBP, Inc. v. Alvarez, 546 U.S.

21, 28 (2005) (citing 29 C.F.R. § 790.6(b)). Pursuant to the “continuous workday rule,” employees

“must be compensated for time they spend doing what might otherwise be non-compensable

activities if those activities occur during the period between commencement and completion on

the same workday of an employee’s principal activity or activities, subject to FLSA carve outs.”

Mitchell v. JCG Indus. Inc., 753 F.3d 695, 696 (7th Cir. 2014) (emphasis added); see also IBP,

Inc., 546 U.S. at 37 (2005); Pietrzycki v. Heights Tower Serv., Inc., 290 F.Supp.3d 822, 833, (N.D.

Ill. 2017) (noting that “[t]he term ‘hours worked’ includes all time during which an employee is

suffered or permitted to work whether or not he is required to do so”); Hart v. Rick’s Cabaret Int’l,

                                                            
       19. Kellar, 664 F.3d at 177; 29 C.F.R. § 785.11

       20. “The de minimis doctrine allows employers to disregard otherwise compensable work when only a few
           seconds or minutes of work beyond the scheduled working hours are in dispute. Singh v. City of New York,
           524 F.3d 361, 370 (2d Cir.2008). Summit bears the burden to show that the de minimis doctrine applies. See
           Frank v. Wilson & Co., Inc., 172 F.2d 712, 715 (7th Cir.1949) (characterizing the de minimis doctrine as a
           defense); Spoerle v. Kraft Foods Global, Inc., 527 F.Supp.2d 860, 868 (W.D.Wis.2007) (explaining that
           because defendant sought to rely on the de minimis exception, the defendant had the burden of proof).Kellar,
           664 F.3d at 176. By failing to raise the affirmative defense Defendant’s Brief, Defendant waived the de
           minimis doctrines application.

                                                                 
                                                               20 
 
                  Case 2:17-cv-01674-NJ Filed 03/22/19 Page 20 of 25 Document 63
Inc., 60 F.Supp.3d 447, 476 (S.D.N.Y. 2014) (finding that alleged “noncompensable activities”

cited by the defendant “undisputedly took place during the dancers’ workday. Accordingly, there

is no issue of fact with respect to the amount of time for which dancers are entitled to be

compensated. They are entitled to be compensated for all hours worked between the time they

logged in until the time they logged out”) (emphasis in original); Kasten v. Saint-Gobain

Performance Plastics Corp., 556 F.Supp.2d 941, 953 (W.D. Wis. 2008) (stating that “[u]nder the

FLSA, an employee must be compensated for all hours worked which is not limited to the hours

spent in active productive labor, but includes time given by the employee to the employer even

though part of the time may be spent in idleness”).

       Regulations recognize that minor discrepancies between punches on a timecard and actual

hours of work will happen and do not affect Defendant’s responsibility to compensate Ms. Malicki

for all hours worked during her continuous workday as reflected on her timecards. See 29 C.F.R.

§ 785.48(a) (stating that “[m]inor differences between the clock records and actual hours worked

cannot ordinarily be avoided”). Rather, the only “carve out” available to Defendant (i.e., time for

which Defendant was not required to compensate Ms. Malicki) is bona fide meal periods. See

Mitchell, 753 F.3d at 696 (stating that employee must be paid for entirety of workday, “except for

the bona fide lunch break”); see also Perez v. Mountaire Farms, Inc., 650 F.3d 350, 363 (4th Cir.

2011); Salinas v. Starjem Rest. Corp., 123 F.Supp.3d 442, 472 (S.D.N.Y. 2015) (“All of the time

worked during a continuous workday is compensable, save for bona fide meal breaks”);

Espenscheid v. DirectSat USA, LLC, 2011 WL 10069108, at *21 (W.D. Wis. Apr. 11, 2011)

(stating, “any activities performed within this ‘workday’ are generally compensable”).

       Despite acknowledging that its timecards are the most accurate representation of the time

its hourly paid, non-exempt employees, including Ms. Malicki, actually worked on behalf of


                                                  
                                                21 
 
         Case 2:17-cv-01674-NJ Filed 03/22/19 Page 21 of 25 Document 63
Defendant during the Timecard Period, Defendant actively engaged in unlawful and improper time

shaving by impermissibly rounding, deducting, and/or failing to count Ms. Malicki’s recorded and

compensable hours of work each workday.

       While working as a Material Handler at Defendant’s warehouse, Ms. Malicki was the

victim of Ms. Larsen’s failure to lawfully and properly calculate all of her compensable hours of work

each workday. (Malicki Decl., Ex. 6; Potteiger Decl., Ex. 5.) Then, while working in Defendant’s

Client Services Department, Ms. Malicki was once again victim of Ms. Larsen’s unlawful and

improper rounding practice. (Larsen Dep., p. 53:7-8). During the Timecard Period, there were a total

of 29 separate workweeks in which Defendant improperly and unlawfully deprived Ms. Malicki of

the aggregate amount of 14 hours and 50 minutes (14:50) during which Ms. Malicki suffered or was

permitted to work at Defendant. (Malicki Decl., Exs. 6-8; Potteiger Decl., Exs. 4-5.)

       Indeed, the evidence in the record demonstrates that not only did Defendant fail to

compensate Ms. Malicki for all compensable time Ms. Malicki worked after “clocking in” and

before “clocking out,” but Defendant had both constructive and actual knowledge that Ms. Malicki

was performing work while “clocked in.”

       C.      Defendant Violated the FLSA and WWPCL by Failing to Compensate
               Ms. Malicki for Rest Periods of Short Duration

       As noted in her Statement of Facts, during both the Timecard Period and UltiPro Period, it

was Defendant’s practice to deduct the amount of time actually taken by employees, including

Ms. Malicki, for meal periods regardless of the duration of the break. (Satula Dep., p. 59:8-14.)

       Thus, the key question is whether the length of time Ms. Malicki was relieved from duty

transformed her compensable rest period of short duration into a bona fide, non-compensable meal

period. See Naylor v. Securiguard, 801 F.3d 501, 505 (stating that “the duration of the break [is]

the key factor in whether it is classified as the shorter, compensable ‘rest break’ or the longer,
                                                   
                                                 22 
 
         Case 2:17-cv-01674-NJ Filed 03/22/19 Page 22 of 25 Document 63
noncompensable ‘meal period’”); see also Mitchell, 753 F.3d at 696 (stating that employee must

be paid for entirety of workday, “except for the bona fide lunch break”); Perez, 650 F.3d at 363;

Salinas, 123 F.Supp.3d at 472 (stating that “[a]ll of the time worked during a continuous workday

is compensable, save for bona fide meal breaks”); Espenscheid, 2011 WL 10069108, at *21

(stating, “any activities performed within this ‘workday’ are generally compensable”). Defendant

bears the burden of proof as to this issue, DeKeyser v. Thyssenkrupp Waupaca, Inc., 747 F.Supp.2d

1043, 1051 (E.D. Wis. 2010), a burden it demonstrably cannot carry.

              Both the FLSA and WWPCL differentiate between compensable breaks and non-

compensable, bona fide meal periods.21 Under the FLSA, a bona fide meal period is a duty-free22

period lasting “30 minutes or more,” with the possibility of a shorter period sufficing “under

special conditions.” 29 C.F.R. § 785.19. Defendant has neither raised the issue nor established any

such special conditions. Regardless, “rest periods of short duration, running from 5 minutes to

about 20 minutes … promote the efficiency of the employee and … must be counted as hours

worked.” 29 C.F.R. § 785.18.

              The evidence in the record establishes that during the Timecard Period, Defendant required

its hourly paid, non-exempt employees, including Ms. Malicki, to use Defendant’s traditional

(manual) punch-clock system to “clock out” immediately prior to taking their meal period, and

“clock in” immediately prior to commencing compensable work. (Malicki Decl., ¶ 5.) The record

further establishes that Ms. Malicki complied with Defendant’s practice. (Id.) During the UltiPro


                                                            
       21. Under the WWPCL, employers “shall pay all employees for on-duty meal periods, which are to be counted
           as work time. An on-duty meal period is a meal period where the employer does not provide at least 30
           minutes free from work.” Wis. Admin. Code § DWD 274.02(3) (emphasis added).

       22. “Courts have held entire meal breaks to be compensable under the FLSA when employees continued to have
           job duties during their breaks.” Burks v. Equity Grp.-Eufaula Div., LLC, 571 F.Supp.2d 1235, 1247-48 (M.D.
           Ala. 2008) (collecting cases).

                                                                 
                                                               23 
 
                  Case 2:17-cv-01674-NJ Filed 03/22/19 Page 23 of 25 Document 63
Period, Defendant required its hourly paid, non-exempt employees, including Malicki to utilize

UltiPro to “clock out” immediately prior to taking their meal period, and “clock in” immediately

prior to commencing compensable work. (Malicki Decl., ¶ 9.) Ms. Malicki acquiesced. (Id.)

       During Ms. Malicki’s employment, Defendant failed to compensate Ms. Malicki for 25

separate rest periods of short duration, totaling 6 hours and 8 minutes, in workweeks during which

Ms. Malicki worked in excess of 40 hours. (Malicki Decl., Exs. 8, 10-11; Potteiger Decl., Ex. 5.)

       Moreover, to the extent that Defendant may argue that Ms. Malicki violated Defendant’s

requirement to take her full 30 minute break, Defendant’s recourse was to discipline Ms. Malicki,

not fail to compensate her. Am. Future Sys., Inc., 873 F.3d at 432 (stating that “[w]here the

employee is taking multiple, unscheduled nineteen minute breaks over and above his or her

scheduled breaks for example, the employer’s recourse is to discipline or terminate the

employee—not to withhold compensation”); see Kasten, 556 F.Supp.2d at 953 (stating that a

“Defendant is entitled to take disciplinary measures against employees who take excessively long

breaks, but it cannot be permitted to offset such time against uncompensated work time in its

attempt to satisfy the requirements placed on it under the FLSA.”). To that end, Ms. Malicki was

never reprimanded or disciplined (Malicki Decl., ¶ 10), and it is clear that Defendant’s Client

Services Manager, Anja Nielsen, had no intention of disciplining Ms. Malicki given that

Ms. Nielsen knew employees took rest periods of short duration, and recommended a method of

avoiding an automatic deduction of a full 30 minute meal period. (Malicki Decl., Ex. 11, p. L1832.)

       Pursuant to the FLSA and WWPCL, Defendant was legally required to compensate

Ms. Malicki for all rest periods of short duration. Defendant demonstrably failed to do so.

Accordingly, this Court should not deny Defendant’s Motion for Partial Summary Judgment.

                                         CONCLUSION

                                                  
                                                24 
 
         Case 2:17-cv-01674-NJ Filed 03/22/19 Page 24 of 25 Document 63
       For all of the foregoing reasons, this Court should deny or hold Defendant’s Motion for

Partial Summary Judgment in abeyance until such time as Ms. Malicki can conduct additional

discovery. Alternatively, this Court should deny Defendant’s Partial Motion for Summary

Judgment because genuine issues of material fact exist such that Defendant is not entitled to

judgment as a matter of law on Plaintiff’s FLSA and WWPCL Time Shaving Claims as well as

Plaintiff’s FLSA Meal and Rest Period Claim.

       Dated this Friday, March 22, 2019.

                                                     WALCHESKE & LUZI, LLC
                                                     Counsel for Plaintiff

                                                      s/ David M. Potteiger
                                                     James A. Walcheske, State Bar No. 1065635
                                                     Scott S. Luzi, State Bar No. 1067405
                                                     David M. Potteiger, State Bar No. 1067009
David M. Potteiger, State Bar No. 1067009
WALCHESKE & LUZI, LLC
15850 W. Bluemound Rd., Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
dpotteiger@walcheskeluzi.com




                                                 
                                               25 
 
         Case 2:17-cv-01674-NJ Filed 03/22/19 Page 25 of 25 Document 63
